DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 08/24/2021.
Claim 1 has been cancelled by Applicant.
Claims 2 - 21 are new.
Claims      2 - 21 are currently pending and have been examined.
This action is made non-final. 

Provisional Obviousness Type Double Patenting Rejection

Claims 2 - 21 in this application are provisionally rejected on the ground of provisional nonstatutory obvious type double patenting as being unpatentable over independent claim 1 of  application 16237551 to Ju (now US20200213310A1).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The above said applications have some of the same inventors and have the same Applicant.  This is a provisional rejection, as neither of these applications has yet to ripen into a patent. All independent claims herein, and claim 1 of the 551 Application, are not patentably distinct from each other. Claim 1 of the 551 Application reads on the limitations of this Application's independent claims, save that the  521's Application's claim 1  prevents user one from seeing user two's credentials. It would have been obvious however to one of ordinary skill in the art before the effective filing date of this application to have modified claim elements herein to not expressly claim hiding user credentials as above.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 - 21 (including all the dependents on account of their dependencies) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.
The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what the actual claim numbering in this application is. Claim "9" is repeated, then subsequently wrongly referred to in claims 10 - 21, and /or those claims are irreconcilably mis-numbered. The claim numbering is otherwise  duplicative, and not understandable. Examiner has attempted in an effort to maintain compact prosecution to sort out the claims for 35 USC 101/102 analyses below, but the same may well be imperfect due to the above said incorrect numbering. 
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 - 21  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more (noting that claim 1 was cancelled by Applicant, and noting the above referenced mis-numbered claims).

Independent claim 2 is directed to  a system (machine), independent claim 9 is directed to as method (process), and independent claim  16 is directed to a non-transitory machine-readable medium. All independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent system claim 2 as the claim that best represents the claimed invention for 35 USC 101 analysis:
Claims 2, 9, and 16 recite:
receiving a redirected login request;  corresponding to a login of a first user account into a merchant's system using a first user account credential for the merchant; determining, based on the received redirected login request, that the first user account credential for the merchant is permissioned to use a funding source of a second user account; and causing, in response to determining that the first user account is permissioned to use the funding source of the second user account, a login of the second user account into the application of the merchant for payment, wherein the logging in of the second user account on the application of the merchant causes the funding source of the second user account to be applied to a transaction performed on the application of the merchant under a control of the first user account.
Several dependent claims further refine the abstract idea of claims 2, 9, 16:
wherein access to the funding source of the second user account is delegated by a second user on one of a payment platform for the merchant or a payment platform for a payment service provider used in the application of the merchant.  (claims 3,10,17); wherein a billing agreement token enabling a delegation of the access to the funding source of the second user account is sent to the application of the merchant upon the access to the funding source of the second user account being delegated by the second user on the payment platform for the payment service provider. (claims 4,11,18);  wherein the access delegated by the second user includes a set of restrictions that specify terms under which the first funding source may be applied to the electronic transaction.  (claims 5,12,19); wherein the set of restrictions includes at least one of a time period within which the access delegated by the second user is active, a set of merchants for which the access delegated by the second user is authorized, a total monetary amount within which the transaction using the access delegated by the second user must stay below, or a set of approved product categories from which a set of products being purchased in the transaction using the access delegated by the second user must be. (claims 6,13);  wherein the operations further comprise: validating, upon causing the login of the second user account into the application of the merchant for payment, an identity of the first user account using a risk-based check; and executing, in response to validating the identity of the first user account, the transaction using the funding source of the second user account. (claims 7,14,20);  wherein the operations further comprise verifying that a funding instrument of the funding source of the second user account is sufficient to cover the transaction, wherein the transaction using the funding source of the second user account is executed further in response to the verifying. (claims 8,15,21).
 The claim(s) thus recite the abstract idea of:
allowing one to use another's account for funding a transaction.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The system, non-transitory memory, hardware processors, non-transitory memory, application of the merchant, non-transitory machine-readable medium, and various accounts   computer / computer related limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are moreover all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The computer related additional elements in the independent claims do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
Any other possible computer or non-computer related elements in any of the claims which may be relevant to the present 35 USC 101 analysis include: 
dependent claim elements necessarily arising out of their dependency on the independent claims: system, non-transitory memory, hardware processors, non-transitory memory, application of the merchant, non-transitory machine-readable medium, and various accounts; 
additional computer related elements in the dependent claims (none);
non-computer related  elements in dependent claims (payment service provider, restrictions, time periods, risk based checks;
non-computer related  elements in any of the independent claims (none).
Examiner notes that the sum total of all of the above detailed claim elements still fail to integrate the above articulated abstract idea into a practical application. This is because they do not impose any meaningful limits on practicing said abstract idea, whether they are considered either separately or as an ordered combination. Any additional (computer related) elements in  the claims, if any, are set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements pursuant to 35 USC 101, which additional elements are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer related elements consisting here of the above detailed various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components and thereby automating the process cannot provide an inventive concept. The above detailed non-computer elements of the claim set also fail to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool to the abstract idea is not indicative of significantly more. The above detailed non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 2 - 21 are not patent-eligible pursuant to 35 USC 101.  



Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims 2 - 21   are rejected under 35 USC 102 (a)(2) as being anticipated by  Maddocks  (US20170169424A1).

Regarding claims 2,9,16:
Maddocks teaches:

a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: ("FIG. 2a shows a payment management device 1, may be a mobile handset though it should be noted that any other portable computing apparatus such as a laptop, notebook or tablet computer, or even a fixed apparatus such as a desktop computer, can be used as computing apparatus in embodiments of the disclosure. The payment management device comprises a processor 201 and a memory 202, such that the memory stores and the processor will subsequently run applications (shown generally as residing in an application space 203) such as a payment management application 203 a, a fingerprint scanning application 203 b and a voice recognition application 203", [033]) and 
receiving a redirected login request from an application of a merchant, ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]);
the redirected login request corresponding to a login of a first user account into the application of the merchant using a first user account credential for the merchant; ("This approach allows effective delegation of the capacity to make a transaction from a user to a delegate using the user's account but under the effective control of a user. As discussed below, this approach is extremely versatile and can be employed in a number of use models.", [008]);
determining, based on the received redirected login request, that the first user account credential for the merchant is permissioned to use a funding source of a second user account; and  ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]);
causing, in response to determining that the first user account is permissioned to use the funding source of the second user account, a login of the second user account into the application of the merchant for payment, ("The user 11 has identified one or more delegates 12 permitted to access a user account through a payment device (in this case, mobile device 1) with a specific authentication method (such as a delegate biometric or a delegate-specific password). This is established, along with any limits or controls on use, between the user 11 and the issuer customer server 10 using payment device permission software 43", [037]), and see ABSTRACT;
wherein the logging in of the second user account on the application of the merchant causes the funding source of the second user account to be applied to a transaction performed on the application of the merchant under a control of the first user account. ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]) and ("This approach allows effective delegation of the capacity to make a transaction from a user to a delegate using the user's account but under the effective control of a user. As discussed below, this approach is extremely versatile and can be employed in a number of use models.", [008]) and ("n a second aspect, the disclosure comprises a payment credential adapted for use in the method of any preceding claim.", [015]) and ("Here the main user 11 is shown along with a delegate 12. As will be discussed below, embodiments of the disclosure relate to ways in which the main user 11 can allow a delegate 12 to use a payment device 1a to perform transactions in a permitted manner.", [028]).
Regarding claims 3,10,17:
Maddocks discloses the limitations of claims 2, 9, and 16, respectively.
Maddocks further teaches:
wherein access to the funding source of the second user account is delegated by a second user on one of a payment platform for the merchant or a payment platform for a payment service provider used in the application of the merchant.     Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this paragraph may be the only express notice of BRI's multiple application(s) herein; that said, the just referenced claim limitation's meaning under BRI includes any  delegation of payment by second to first user of any sort, that said   .   .   .    ("This disclosure relates generally to user identification and authentication for transactions. Embodiments relate to authentication of a user on a payment device, with particular embodiments relating to authentication of a second user.", [002]) and ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]).
Regarding claims 4,11,18:
Maddocks discloses the limitations of claims 3, 10, and 17, respectively.
Maddocks further teaches:
wherein a billing agreement token enabling a delegation of the access to the funding source of the second user account is sent to the application of the merchant upon the access to the funding source of the second user account being delegated by the second user on the payment platform for the payment service provider.  ("This use model may be more attractive for user/delegate interaction, particularly in the case where a delegate is a carer for the user—in this case, the FIG. 4 model may not be appropriate, as the mobile phone 41 may be a critical item for the user that may need always to be in the user's possession. Another token such as a payment card 1 a may be easier for the user to release. This payment card 1 a may be a conventional credit or debit card or another card type—such as a store card—with additional information stored on the card or elsewhere allowing access to necessary account details. An alternative to this is the provision of a token such as pen 62 that has account information stored on it (for example, with a memory accessed through a RFID mechanism) that can also be used to enable an on ramp to a transaction using that account. The payment card 1 a or other token will then interact with the terminal 2 to establish a transaction in an appropriate manner, and the transaction will then proceed as described above with reference to FIGS. 4 and 5.", [050]).
Regarding claims 5,12,19:
Maddocks discloses the limitations of claims 3, 10, and 17, respectively.
Maddocks further teaches:
wherein the access delegated by the second user includes a set of restrictions that specify terms under which the first funding source may be applied to the electronic transaction. ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]).
Regarding claims 6,13:
Maddocks discloses the limitations of claims 5  and 12, respectively.
Maddocks further teaches:
wherein the set of restrictions includes at least one of a time period within which the access delegated by the second user is active, a set of merchants for which the access delegated by the second user is authorized, a total monetary amount within which the transaction using the access delegated by the second user must stay below, or a set of approved product categories from which a set of products being purchased in the transaction using the access delegated by the second user must be.  ("New functionality allows the delegate to be established and an authentication option for that delegate also to be established—delegate permissions can be established for the delegate in the same way as in In Control, allowing monetary and time usage limits, geographical limits, or even limitation for use with particular merchants or for particular transaction types.", [041]).
Regarding claims 7,14,20:
Maddocks discloses the limitations of claims 2, 9, and 16, respectively.
Maddocks further teaches:
upon causing the login of the second user account into the application of the merchant for payment, an identity of the first user account using a risk-based check; and executing, in response to validating the identity of the first user account, the transaction using the funding source of the second user account.  ("In a first aspect, the disclosure provides a method of performing a transaction using a payment credential, wherein the payment credential is embodied in a device configured to represent the user in the transaction, a user and an issuer of a payment credential having established permitted use and an authentication option for a delegated user; the method comprising: the delegated user using the payment credential to perform the transaction with a terminal of a payment network infrastructure, wherein the transaction and the authentication option used by the delegated user are provided to the issuer through the payment network infrastructure; whereby an issuer authentication module of the issuer is configured to allow the transaction if the transaction falls within the permitted use and the authentication option is valid for the delegated user.", [007]), and see ABSTRACT.
Regarding claims 8,15,21:
Maddocks discloses the limitations of claims 7, 14, and 16, respectively.
Maddocks further teaches:
wherein the operations further comprise verifying that a funding instrument of the funding source of the second user account is sufficient to cover the transaction, wherein the transaction using the funding source of the second user account is executed further in response to the verifying. ("In some cases this may be because the payment device is able to act positively to initiate the transaction (as in the FIG. 4 case), and in other cases the payment device may be a payment credential which contains sufficient stored account details to allow a terminal to initiate a transaction (as for the magnetic stripe of a conventional payment card)—this is referred to below as a token.", [049]).



Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Olden (US20210385210A1) -  Systems, methods, and storage media for abstraction and enforcement of protected resources in an identity infrastructure are disclosed. Exemplary implementations may: identify one or more protected resources for one or more identity domains of an identity infrastructure; receive, at the identity infrastructure, a dataflow pertaining to first identity data for a first identity domain; request the first identity session based at least in part on the first identity data; receive a request to access a first protected resource of the one or more protected resources; accept the first identity session by the first protected resource; and provide the first user access to the first protected resource.
Olden (US8990911B2) - Systems, methods and apparatus for providing single sign on across a plurality of resources is disclosed. An exemplary method includes receiving a request from a user to access a particular one of the plurality of resources; establishing an SSO session for the user if an SSO session has not been established; determining if the user has been authenticated to the particular resource, and if not, retrieving credentials for the user that are specific to the resource; presenting the credentials to the resource so as to create a session with the resource; and presenting a user interface for a customer to configure which of the plurality of resources can be accessed by users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698